Exhibit 4.2 CHESAPEAKE ENERGY CORPORATION as Issuer, THESUBSIDIARY GUARANTORS PARTY HERETO as Subsidiary Guarantors, and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. As Trustee FIFTH SUPPLEMENTAL INDENTURE Dated February 11, 2011 To Indenture dated as of August 2, 2010 6.125% Senior Notes due 2021 TABLE OF CONTENTS Page ARTICLE 1 THE SECURITIES 1 Section 1.1 Form 1 Section 1.2 Title, Issuance 2 Section 1.3 Amount, Authentication 2 Section 1.4 Registrar and Paying Agent 2 Section 1.5 Guarantee of the Notes 2 Section 1.6 Defeasance and Discharge 3 Section 1.7 Redemption 3 ARTICLE 2 MISCELLANEOUS PROVISIONS 3 Section 2.1 Counterpart Originals 3 Section 2.2 Governing Law 3 -i- THIS FIFTH SUPPLEMENTAL INDENTURE dated as of February 11, 2011 (this "Supplemental Indenture"), is among Chesapeake Energy Corporation, an Oklahoma corporation (the "Company"), the Subsidiary Guarantors party hereto and The Bank of New York Mellon Trust Company, N.A., a national banking association, as trustee (the "Trustee").Each capitalized term used but not defined herein shall have the meaning assigned to such term in the Base Indenture (as defined below). RECITALS: WHEREAS, the Company, the Subsidiary Guarantors and the Trustee are parties to an Indenture, dated as of August 2, 2010 (the "Base Indenture" and as supplemented by this Supplemental Indenture, the "Indenture"), providing for the issuance by the Company from time to time of its debentures, notes, bonds and other evidences of indebtedness, issued and to be issued in one or more series unlimited as to principal amount (the "Securities"), and the guarantee by each Subsidiary Guarantor of the Securities (the "Guarantee"); WHEREAS, the Company has duly authorized and desires to cause to be issued pursuant to the Indenture a new series of Securities designated the 6.125% Senior Notes due 2021 (the "Notes"), all of such Notes to be guaranteed by the Subsidiary Guarantors as provided in ArticleTen of the Base Indenture; WHEREAS, the Company desires to cause the issuance of the Notes pursuant to Sections2.01 and 2.03 of the Base Indenture, which sections permit the execution of indentures supplemental thereto to establish the form and terms of Securities of any series; WHEREAS, pursuant to Section9.01 of the Base Indenture, the Company and the Subsidiary Guarantors have requested that the Trustee join in the execution of this Supplemental Indenture to establish the form and terms of the Notes; WHEREAS, all things necessary have been done to make the Notes, when executed by the Company and authenticated and delivered hereunder and under the Base Indenture and duly issued by the Company, and the Guarantee of the Subsidiary Guarantors, when the Notes are duly issued by the Company, the legal, valid and binding obligations of the Company and the Subsidiary Guarantors, respectively, and to make this Supplemental Indenture a legal, valid and binding agreement of the Company and the Subsidiary Guarantors enforceable in accordance with its terms. NOW THEREFORE, the Company, the Subsidiary Guarantors and the Trustee hereby agree that the following provisions shall supplement the Base Indenture: ARTICLE 1 THE NOTES Section 1.1Form.The Notes and the Trustee's certificate of authentication shall be substantially in the form of Exhibit A to this Supplemental Indenture (the "Form of Note").The terms and provisions contained in the Form of Note shall constitute, and are hereby expressly made, a part of this Supplemental Indenture and to the extent applicable, the Company, the Subsidiary Guarantors and the Trustee, by their execution and delivery of this Supplemental Indenture, expressly agree to such terms and provisions and to be bound thereby. Section 1.2Title, Issuance.The Notes shall be entitled the "6.125% Senior Notes due 2021".The Notes shall be issued initially in the form of one or more Global Securities in definitive, fully registered form and shall be deposited on behalf of the purchasers of the Notes with the Trustee, at its principal corporate trust office, as custodian for The Depository Trust Company, which is hereby appointed Depositary for the Global Securities (the "Depositary").The Notes shall be registered in the name of the Depositary or a nominee of the Depositary, duly executed by the Company and authenticated by the Trustee as hereinafter provided.The aggregate principal amount of the Global Securities may from time to time be increased or decreased by adjustments made on the records of the Trustee and the Depositary or its nominee as hereinafter provided. Except as provided in Section2.13 of the Indenture, owners of beneficial interests in Global Securities shall not be entitled to receive physical delivery of certificated Notes.The Notes shall be issued in denominations of $1,000 and integral multiples of $1,000 in excess thereof. The transfer and exchange of Global Securities or beneficial interests therein shall be effected through the Depositary, in accordance with Section2.13 of the Base Indenture and the rules and procedures of the Depositary therefor. Section 1.3Amount, Authentication. The Trustee shall authenticate and deliver (i)on the Issue Date, $1,000,000,000 in aggregate principal amount of the Notes and (ii)from time to time after the Issue Date, additional Notes ("Additional Notes") in such principal amounts as may be specified in a Company Order described in this Section 1.3, in each case upon a Company Order for the authentication and delivery thereof and satisfaction of the other provisions of Section 2.05 of the Base Indenture.Such order shall specify the amount of the Notes to be authenticated, the date on which the Notes are to be authenticated, and the name or names of the initial Holder or Holders.The aggregate principal amount of Notes that may be outstanding at any time may not exceed $1,000,000,000 plus such additional principal amounts as may be issued and authenticated pursuant to clause (ii) of this paragraph (except as provided in Section 2.10 of the Base Indenture). Section 1.4Registrar and Paying Agent.The Company confirms the appointment of the Trustee as Registrar and Paying Agent with respect to the Notes pursuant to Section 2.06 of the Base Indenture. Section 1.5Guarantee of the Notes. In accordance with ArticleTen of the Base Indenture, the Notes will be fully, unconditionally and absolutely guaranteed on a senior basis, jointly and severally, by the Subsidiary Guarantors. Section 1.6Defeasance and Discharge. The Notes shall be subject to satisfaction and discharge and to both legal defeasance and covenant defeasance as contemplated by ArticlesEight and Twelve of the Base Indenture. Section 1.7Redemption. (a)The Company shall have no obligation to redeem, purchase or repay the Notes pursuant to any mandatory redemption, sinking fund or analogous provisions or at the option of a Holder thereof. (b)At any time prior to the Maturity Date, the Company, at its option, may redeem the Notes in whole or from time to time in part for an amount equal to the Make-Whole Price plus accrued and unpaid interest to the date of redemption in accordance with the Form of Note. ARTICLE 2 MISCELLANEOUS PROVISIONS Section 2.1Counterpart Originals. The parties may sign any number of copies of this Supplemental Indenture.Each signed copy shall be an original, but all of them together represent the same instrument. Section 2.2Governing Law. THIS SUPPLEMENTAL INDENTURE AND THE NOTES AND THE GUARANTEES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY, EXCEPT TO THE EXTENT THAT THE LAWS OF THE STATE OF NEW YORK WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION REGARDING THE VALIDITY OF THE NOTES AND THE GUARANTEES. IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture to be duly executed as of the day and year first above written. COMPANY: CHESAPEAKE ENERGY CORPORATION By: /s/ JENNIFER M. GRIGSBY Jennifer M. Grigsby Senior Vice President, Treasurer and Corporate Secretary SUBSIDIARY GUARANTORS: CHESAPEAKE ENERGY LOUISIANA CORPORATION CHESAPEAKE ENERGY MARKETING, INC. CHESAPEAKE E&P HOLDING CORPORATION CHESAPEAKE OPERATING, INC. CHK HOLDINGS CORPORATION DIAMOND Y ENTERPRISE, INCORPORATED GENE D. YOST & SON, INC. LA LAND ACQUISITION CORPORATION CHESAPEAKE AEZ EXPLORATION, L.L.C. CHESAPEAKE APPALACHIA, L.L.C. CHESAPEAKE-CLEMENTS ACQUISITION L.L.C. CHESAPEAKE EXPLORATION, L.L.C. CHESAPEAKE LAND DEVELOPMENT COMPANY, L.L.C. CHESAPEAKE PLAZA, L.L.C. CHESAPEAKE ROYALTY, L.L.C. CHESAPEAKE VRT, L.L.C. COMPASS MANUFACTURING, L.L.C. EMLP, L.L.C. EMPRESS, L.L.C. GOTHIC PRODUCTION, L.L.C. GREAT PLAINS OILFIELD RENTAL, L.L.C. HAWG HAULING & DISPOSAL, LLC HODGES TRUCKING COMPANY, L.L.C. MC LOUISIANA MINERALS, L.L.C. MC MINERAL COMPANY, L.L.C. MIDCON COMPRESSION, L.L.C. NOMAC DRILLING, L.L.C. NORTHERN MICHIGAN EXPLORATION COMPANY, L.L.C. VENTURA REFINING AND TRANSMISSION, LLC WINTER MOON ENERGY COMPANY, L.L.C. CHESAPEAKE LOUISIANA, L.P. By:Chesapeake Operating, Inc., its General Partner EMPRESS LOUISIANA PROPERTIES, L.P. By:EMLP, L.L.C., its General Partner By: /s/ JENNIFER M. GRIGSBY Jennifer M. Grigsby Senior Vice President, Treasurer and Corporate Secretary TRUSTEE: THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., AS TRUSTEE By: /s/ LINDA GARCIA Name: Linda Garcia Title:Authorized Signatory Exhibit A FORM OF NOTE [FACE OF NOTE] [UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE& CO. OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE& CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE& CO., HAS AN INTEREST HEREIN. TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON THE REVERSE HEREOF.]1 1 To be included in a Global Security A-1 Certificate No.
